Title: From George Washington to James Lovell, 29 March 1778
From: Washington, George
To: Lovell, James



Sir
Head Quarters Valley Forge 29th March 1778

I have been favd with yours of the 24th and 26th instants. The latter by Mr de Francy, who delivered me the several things mentioned in Mr Penets letter. You have my thanks for you care in forwarding them. Several accounts corroborate the probability of the evacuation of Rhode Island, and a number of Men are embarked at New York. I have not the least doubt but they are meant to reinforce Genl Howe, and have therefore wrote pressingly to all the States to forward their Recruits.
You may depend upon my paying Gray his Wages upon application. If he ever applied before, I refused to settle with him then, because he wanted the proper testimonials.
I think the admission of our Vessels to an entry in the Custom House of Martinique and receiving the duty upon our goods on account of the Government, is a clear proof of the intention of France to encourage and protect our trade. The warlike manner in which they now fit out their merchantmen also indicates a jealousy between the Courts of Versailles and London. I am Sir Yr most obt Servt.
